The application of the above-named defendant for a review of the sentence of Twenty years, Twenty years and Five years concurrent imposed on February 16, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Tom Sheehy, of the Montana Defender Project, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Jack L. Green, Chairman; Robert C. Sykes, Peter G. Meloy.